DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 11/03/2021, with respect to the 35 U.S.C. 103 rejection for independent claim 40 have been fully considered and are persuasive.  The rejection of claim 40 has been withdrawn, and correspondingly the prior art rejections of claims 10-11, 45, 47-48, 52, and 66 have also been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested and received in an interview with Jeremy Neilson on 25 February 2022.

The application has been amended as follows:
Please cancel claims 1-3, 5-9, and 12-14.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 10-11, 40, 45, 47-48, 52, and 66 are allowed over the cited prior art because:


The closest prior arts of record are Anvari et al. (U.S Patent Application Publication No. 2013/0158565), Cinquin et al. (U.S Patent Application Publication No. 2011/0130659), Azizian et al. (U.S Patent Application Publication No. 2014/0163736), and Gotman (U.S Patent Application Publication No. 2017/0000380).
Anvari discloses a computer-assisted medical device comprising a control unit with one or more processors, an articulated arm comprising one or more joints with a medical tool mounted to a distal end of the articulated arm, wherein the control unit obtains one or more first images from a second imaging device, intra-operatively during a procedure the second imaging device using a first imaging modality, determines first coordinates of one or more anatomical markers relative to an anatomy of a patient based on content of the first images, obtains one or more second images from the first imaging device using a second imaging modality intra-operatively during the procedure and determines second coordinates of one or more markers relative to the medical tool based on content of the second images.
However, Anvari does not disclose a first articulated arm comprising one or more first joints, a first imaging device mounted to a distal end of the first articulated arm, wherein the control unit registers the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms, the one or more multi-modal anatomical markers imaged by the first and second imaging modality and used to determine first and second coordinates are the same one or more multi-modal anatomical markers, and wherein the one or more multi-modal anatomical markers are secured to the patient.  Anvari also not does not disclose where the markers include a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality.

However, Cinquin does not disclose an articulated arm comprising one or more joints with a medical tool mounted to the distal end, and determining first and second coordinates of the markers based the images obtained from the first and second imaging devices, respectively, and registering the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms.  Cinquin also not does not disclose where the markers include a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality.  Additionally, it would not have been obvious to combine Anvari and Cinquin, since the markers of Anvari are on the robotic arm, and the markers of Cinquin are on the patient.
Azizian disclose a surgical device with a first articulated arm that has a first imaging device mounted to the distal end, a second articulated with a medical tool mounted at a distal end, and a second imaging device.  Azizian further discloses registers the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms.
However, Azizian does not disclose obtaining one or more first images from a second imaging device intra-operatively during a procedure, the second imaging device using a first imaging modality and determining first coordinates of one or more multi-modal anatomical markers relative to an anatomy of a patient based on content of the first images, wherein the one or more multi-modal anatomical markers are secured to the patient, and obtaining one or more second images from the first imaging device using a second imaging modality intra-operatively during the procedure, determining second coordinates of the one or more multi-
Gotman discloses markers that include a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality, that are attached to the patient.
However, Gotman does not teach a robotic surgical system, and the multi-modal markers of Gotman are used for monitoring respiration, and would not be applicable to the tool registration of Anvari.
Therefore, no references, or reasonable combination thereof, could be found which disclose, or suggest a computer-assisted medical device comprising:
a first articulated arm comprising one or more first joints; a second articulated arm comprising one or more second joints; a first imaging device mounted to a distal end of the first articulated arm; and a medical tool mounted to a distal end of the second articulated arm; and 
obtaining one or more first images from a second imaging device intra-operatively during a procedure, the second imaging device using a first imaging modality,  determining first coordinates of one or more multi-modal anatomical markers relative to an anatomy of a patient based on content of the first images, wherein the one or more multi-modal anatomical markers are secured to the patient;

registering the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793